DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shrekenhamer (US 2017/0069967), hereinafter Shrekenhamer.

Regarding claim 1 Shrekenhamer discloses an apparatus comprising: a traveling-wave antenna array (Fig. 2, at 202; paragraph 0023 “traveling wave”) comprising a plurality of adjacent traveling-wave antennas (Fig. 2, at 202; paragraph 0023), wherein each of the adjacent traveling-wave antennas includes a plurality of tunable elements (Fig. 3, at 303) for the apparatus to form an array of tunable elements across the traveling-wave antenna array (e.g., Fig. 2, a 202); a phase diversity feed (e.g., Fig. 3, at 308; paragraph 0033) coupled to the traveling-wave antenna array and configured to provide input to the traveling-wave antenna array including phase diverse input to two or more of the plurality of adjacent traveling-wave antennas (e.g., paragraph 0033); and a plurality of grayscale tuning elements (paragraph 0033 “tunable elements 303 may include, without limitation, liquid crystals, varactors, varistors, photoexcited semiconductor material, and phase changing materials”) configured to tune the plurality of tunable elements along one or more ranges of one or more tuning variables to form one or more specific output radiation patterns through the traveling-wave antenna array based on the input (e.g., Fig. 2, at 204; paragraphs 0033 and 0037).
Shrekenhamer may not explicitly disclose wherein each of the tunable elements are spaced at, near, or above a Nyquist limit spacing.
Shrekenhamer teaches “spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein each of the tunable elements are spaced at, near, or above a Nyquist limit spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    788
    1153
    media_image1.png
    Greyscale



Regarding claim 2 Shrekenhamer further discloses the apparatus of claim 1, wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent metasurface antennas (e.g., Fig. 2, at 202; paragraph 0020 “metasurface antenna array”).

Regarding claim 3 Shrekenhamer further discloses the apparatus of claim 1, wherein the plurality of tunable elements include a plurality of metamaterial elements (e.g., Fig. 3, at 301; paragraphs 0020-0021 “the metasurface antenna array 102 may include a repeating metasurface pattern covering the application surface”).

Regarding claim 4 Shrekenhamer further discloses the apparatus of claim 1, wherein the plurality of grayscale tuning elements include varactor diodes (paragraph 0037).

Regarding claim 5 Shrekenhamer further discloses the apparatus of claim 1, wherein each of the plurality of grayscale tuning elements corresponds to a single tunable element of the plurality of tunable elements and each of the plurality of grayscale tuning elements is configured to tune a corresponding tunable element on a per-tunable element basis (e.g., paragraph 0037).

Regarding claim 6 Shrekenhamer further discloses the apparatus of claim 5, wherein each of the plurality of grayscale tuning elements is integrated as part of the corresponding tunable element (paragraphs 0033 and 0037).

Regarding claim 7 Shrekenhamer further discloses the apparatus of claim 1, wherein operation of the apparatus in forming the one or more specific output radiation patterns is controlled based on modeled responses of the traveling-wave antenna array across the one or more ranges of the one or more tuning variables (e.g., paragraph 0024).

Regarding claim 8 Shrekenhamer may not explicitly disclose the apparatus of claim 7, wherein the modeled responses are generated based on limited inter-element couplings between the plurality of tunable elements that is created based on the plurality of tunable elements being spaced at, near, or above the Nyquist limit spacing. 
Shrekenhamer teaches “spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033, see generally paragraph 0029).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the modeled responses are generated based on limited inter-element couplings between the plurality of tunable elements that is created based on the plurality of tunable elements being spaced at, near, or above the Nyquist limit spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9 Shrekenhamer may not explicitly disclose the apparatus of claim 1, wherein the plurality of tunable elements are spaced at or within the range of λ/2 to λ/4.
Shrekenhamer teaches “spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033, see generally paragraph 0029).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the plurality of tunable elements are spaced at or within the range of λ/2 to λ/4, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10 Shrekenhamer further discloses the apparatus of claim 1, wherein the phase diversity feed comprises either a feed waveguide configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas or an array of passive phase shifters (e.g., paragraph 0022) configured to provide input to the plurality of adjacent traveling-wave antennas including the phase diverse input to the two or more of the plurality of adjacent traveling-wave antennas (e.g., paragraph 0022).

Regarding claim 11 Shrekenhamer discloses a method comprising: selecting an input to provide to a traveling-wave antenna array (Fig. 2, at 202; paragraph 0023 “traveling wave”) comprising a plurality of adjacent traveling-wave antennas (Fig. 2, at 202; paragraph 0023) through a phase diversity feed (e.g., Fig. 3, at 308; paragraph 0033), the input including a phase diverse input (e.g., paragraph 0033) to provide to two or more of the plurality of adjacent traveling-wave antennas and each of the adjacent traveling-wave antennas including a plurality of tunable elements (Fig. 3, at 303) for the traveling-wave antenna array to form an array of tunable elements (Fig. 2, at 202, Fig. 3, at 303) across the traveling-wave antenna array; selecting tuning values along one or more ranges of one or more tuning variables for tuning the plurality of tunable elements to form one or more specific output radiation patterns (e.g., paragraphs 0033 and 0037); providing the input to the traveling-wave antenna array through the phase diversity feed (paragraphs 0033 and 0037); and tuning the plurality of tunable elements through a plurality of grayscale tuning elements (paragraph 0033) according to the tuning values to form the one or more specific output radiation patterns from the input (e.g., Fig. 2, at 204; paragraphs 0033 and 0037).
Shrekenhamer may not explicitly disclose wherein each of the tunable elements are spaced at, near, or above a Nyquist limit spacing.
Shrekenhamer teaches “spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein each of the tunable elements are spaced at, near, or above a Nyquist limit spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 12 Shrekenhamer further discloses the method of claim 11, wherein the plurality of adjacent traveling-wave antennas comprise a plurality of adjacent metasurface antennas (e.g., Fig. 2, at 202; paragraph 0020 “metasurface antenna array”).

Regarding claim 13 Shrekenhamer further discloses the method of claim 11, wherein the plurality of tunable elements include a plurality of metamaterial elements (e.g., Fig. 3, at 301; paragraphs 0020-0021 “the metasurface antenna array 102 may include a repeating metasurface pattern covering the application surface”).

Regarding claim 14 Shrekenhamer further discloses the method of claim 11, wherein the plurality of grayscale tuning elements include varactor diodes (paragraph 0037).

Regarding claim 15 Shrekenhamer further discloses the method of claim 11, wherein each of the plurality of grayscale tuning elements corresponds to a single tunable element of the plurality of tunable elements and each of the plurality of grayscale tuning elements is configured to tune a corresponding tunable element on a per-tunable element basis (e.g., paragraph 0037).

Regarding claim 16 Shrekenhamer further discloses the method of claim 15, wherein each of the plurality of grayscale tuning elements is integrated as part of the corresponding tunable element (e.g., paragraph 0037).

Regarding claim 17 Shrekenhamer further discloses the method of claim 11, wherein either or both the input and the tuning values are selected based on modeled responses of the traveling-wave antenna array across the one or more ranges of the one or more tuning variables (e.g., paragraph 0024).

Regarding claim 18 Shrekenhamer may not explicitly disclose the method of claim 17, wherein the modeled responses are generated based on limited inter-element couplings between the plurality of tunable elements that is created based on the plurality of tunable elements being spaced at, near, or above the Nyquist limit spacing. 
Shrekenhamer teaches spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033, see generally paragraph 0029).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the modeled responses are generated based on limited inter-element couplings between the plurality of tunable elements that is created based on the plurality of tunable elements being spaced at, near, or above the Nyquist limit spacing, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19 Shrekenhamer may not explicitly disclose the method of claim 11, wherein the plurality of tunable elements are spaced at or within the range of λ/2 to λ/4.
Shrekenhamer teaches “spatially locating the tunable elements 303 in the metasurface 301 pattern gaps may allow for dynamic control of the resonant frequency position, the amplitude, and/or phase of a scattered electromagnetic wave, e.g. the transmit and/or receive RF beam (e.g., Fig. 3, at << λ which visually suggests a Nyquist limit spacing; see specifically paragraph 0033, see generally paragraph 0029).”
It would have been obvious to one of ordinary skill in the art before the effective filing date to wherein the plurality of tunable elements are spaced at or within the range of λ/2 to λ/4, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Shrekenhamer teaches spatially locating the tunable elements in order to control resonant frequency, amplitude, and/or phase, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion

 	The Examiner suggests an interview to help advance prosecution of this Application.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845